PRECEDENTIAL

  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT
           ______________

                 No. 20-2768
               ______________

      UNITED STATES OF AMERICA

                      v.

              ERIC ANDREWS,
                          Appellant
               ______________

On Appeal from the United States District Court
   for the Eastern District of Pennsylvania
(D.C. Criminal Action No. 2-05-cr-00280-002)
District Judge: Honorable Eduardo C. Robreno
                _____________

           Argued: March 16, 2021
              ______________

 Before: SHWARTZ, PORTER, and MATEY,
             Circuit Judges.

           (Filed: August 30, 2021)
Laurence S. Shtasel
Blank Rome
One Logan Square
130 North 18th Street
Philadelphia, PA 19103

John Gleeson [Argued]
Marisa R. Taney
Debevoise & Plimpton
919 Third Avenue
New York, NY 10022

      Counsel for Appellant Eric Andrews

Robert A. Zauzmer [Argued]
Office of United States Attorney
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106

      Counsel for Appellee United States of America

                     ______________

                OPINION OF THE COURT
                    ______________

PORTER, Circuit Judge.

       Eric Andrews is serving a 312-year sentence for
committing a series of armed robberies when he was nineteen.
After Congress enacted the First Step Act, Andrews filed a
compassionate-release motion and argued that his case
presented “extraordinary and compelling reasons” warranting




                             2
a reduced sentence under 18 U.S.C. § 3582(c)(1)(A)(i). We
will affirm the District Court’s denial of Andrews’s motion.
                                I

        During a one-month period in 2005, Eric Andrews and
a group of his confederates robbed thirteen North Philadelphia
businesses at gunpoint. Andrews was charged with the thirteen
robberies, conspiring to commit the robberies, and brandishing
a firearm during the completed crimes. After trial, a jury found
Andrews guilty on all counts and he was sentenced to 312
years’ imprisonment: 57 months for his role in the robberies
and conspiracy under 18 U.S.C. § 1951, and 3,684 months for
brandishing a firearm during a crime of violence under 18
U.S.C. § 924(c). Andrews received such an elevated sentence
in large part because, at the time, each additional § 924(c)
count carried a 25-year mandatory minimum. See 18 U.S.C.
§ 924(c)(1)(C)(i) (2006) (amended by First Step Act of 2018,
Pub. L. No. 115-391, § 403(a), 132 Stat. 5194, 5221–22).1

       In 2018, Congress changed that by passing the First
Step Act. The Act revised § 924(c) so that the 25-year
mandatory minimum for subsequent offenses would not apply
unless the defendant already had a final conviction for a
§ 924(c) charge at the time of the offense. See First Step Act
§ 403(a); United States v. Davis, 139 S. Ct. 2319, 2324 n.1
(2019) (“[O]nly a second § 924(c) violation committed ‘after a
prior [§ 924(c)] conviction . . . has become final’ will trigger

1
  At the time Andrews was sentenced, 18 U.S.C. § 924(c)
provided that “[i]n the case of a second or subsequent
conviction under this subsection, the person shall . . . be
sentenced to a term of not less than 25 years.” 18 U.S.C.
§ 924(c)(1)(C)(i) (2006) (amended by First Step Act § 403(a)).




                               3
the 25-year minimum.”). Had Andrews been sentenced today,
his consecutive convictions for brandishing a firearm would
each generate a statutory minimum of 7 years, resulting in a
91-year sentence. But Congress specifically chose not to apply
the statutory change to people who had already been sentenced
under the old version: “This section, and the amendments made
by this section, shall apply to any offense that was committed
before the date of enactment of this Act, if a sentence for the
offense has not been imposed as of such date of enactment.”
Id. § 403(b). Because Andrews was sentenced in 2006, he
could not receive a reduced sentence under the new sentencing
scheme. See United States v. Hodge, 948 F.3d 160, 162 (3d Cir.
2020) (“[T]he new § 924(c) mandatory minimum does not
apply to defendants initially sentenced before the First Step
Act’s enactment.”).

       However, Andrews was still able to move for a modified
sentence under 18 U.S.C. § 3582(c)(1)(A). He was able to do
so because of another innovation of the First Step Act—
prisoner-initiated motions for compassionate release. See First
Step Act § 603(b). Previously, all motions for compassionate
release had to be made by the Director of the Bureau of Prisons.
But the First Step Act created an avenue for prisoners to file
their own motions in federal court. Id.

        The First Step Act added the procedure for prisoner-
initiated motions while leaving the rest of the compassionate-
release framework unchanged. So just like Bureau-initiated
motions, a prisoner’s motion may be granted if the court finds
that the sentence reduction is (1) warranted by “extraordinary
and compelling reasons”; (2) “consistent with applicable
policy statements issued by the Sentencing Commission”; and
(3) supported by the traditional sentencing factors under 18




                               4
U.S.C. § 3553(a), to the extent they are applicable. 18 U.S.C.
§ 3582(c)(1)(A).

        In support of his motion, Andrews pointed to the recent
changes to the § 924(c) mandatory minimums and the duration
of his sentence. He also noted his rehabilitation in prison, his
relatively young age at the time of his offense, the
government’s decision to charge him with thirteen § 924(c)
counts,2 and his alleged susceptibility to COVID-19. Andrews
claimed that, together, those six reasons were extraordinary
and compelling under the compassionate-release statute.

       Before the District Court could consider whether the
proposed reasons collectively satisfied the extraordinary-and-
compelling requirement it first had to determine what
“extraordinary      and     compelling”       meant      under
§ 3582(c)(1)(A)(i). The government claimed that the court was
bound by a Commission policy statement describing
“extraordinary and compelling reasons” as: (1) medical
conditions, (2) complications in old age, (3) family
circumstances, and (4) “other reasons” as determined by the
Director of the Bureau of Prisons. See U.S. Sent’g Guidelines
Manual § 1B1.13 cmt. n.1 (U.S. Sent’g Comm’n 2018). The
court disagreed, concluding that, by its terms, the policy
statement applied only to Bureau-initiated motions. United

2
  Andrews claims that the government’s decision to charge him
with thirteen § 924(c) counts was an abuse of prosecutorial
discretion in two ways: (1) consecutive § 924(c) counts were
disproportionally used against black men like Andrews; and
(2) he was sentenced much more severely than his co-
defendants who cooperated and pleaded guilty, effectively
making his 312-year sentence a punishment for exercising his
right to go to trial.




                               5
States v. Andrews, 480 F. Supp. 3d 669, 676 (E.D. Pa. 2020).
Indeed, the policy statement begins with the words “[u]pon
motion of the Director of the Bureau of Prisons,” U.S.S.G.
§ 1B1.13, and its commentary specifically states that a
“reduction under this policy statement may be granted only
upon motion by the Director of the Bureau of Prisons,” id.
§ 1B1.13 cmt. n.4 (emphasis added). The court thus concluded
that the policy statement was “inapplicable” to prisoner-
initiated motions. Andrews, 480 F. Supp. 3d at 677. As a result,
the court concluded that it was free to interpret “extraordinary
and compelling” for itself and consider reasons beyond the four
categories listed in the policy statement. Id.

       Even so, the District Court noted that its inquiry was not
boundless. The inapplicability of the policy statement did not
mean, for example, that all of Andrews’s proposed reasons fell
within the statutory meaning of “extraordinary and
compelling.” The court concluded that two of the proposed
reasons—the duration of Andrews’s sentence and the
nonretroactive changes to mandatory minimums—could not be
extraordinary and compelling as a matter of law. Id. at 678–80.
The court also concluded that, although it was not bound by the
policy statement, the policy statement could still provide
helpful guidance in determining what constitutes extraordinary
and compelling reasons. Id. at 683–84. So, utilizing the text,
dictionary definitions, the policy statement,3 and existing
precedent, the court determined that Andrews’s four remaining
reasons collectively fell short of being extraordinary and



3
 In interpreting the policy statement, the court also considered
a program statement promulgated by the Bureau of Prisons.
Andrews, 480 F. Supp. 3d at 685–86.




                               6
compelling under the statute. Id. at 682–88. Andrews timely
appealed.

                                II

       The District Court had subject-matter jurisdiction under
18 U.S.C. § 3231, and we have jurisdiction under 28 U.S.C.
§ 1291. We exercise de novo review over the District Court’s
interpretation of statutes and policy statements. See Gibbs v.
Cross, 160 F.3d 962, 964 (3d Cir. 1998). But a grant of
compassionate release is a purely discretionary decision.
United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020).
We therefore review a district court’s decision to deny a
compassionate-release motion for abuse of discretion. Id.
Under the abuse-of-discretion standard, we will not disturb the
court’s determination unless we are left with “a definite and
firm conviction that [it] committed a clear error of judgment in
the conclusion it reached.” Id. (alteration in original) (internal
quotation marks omitted) (quoting Oddi v. Ford Motor Co.,
234 F.3d 136, 146 (3d Cir. 2000)).

                               III

                                A

       The first issue is whether the District Court was bound
by the Commission’s policy statement. We conclude that it was
not.

      As the District Court noted, the text of the policy
statement explicitly limits its application to Bureau-initiated
motions. Thus, according to its plain language, the existing




                                7
policy statement4 is not applicable—and not binding—for
courts considering prisoner-initiated motions. In reaching this
conclusion, we align with nearly every circuit court to consider
the issue. See United States v. Brooker, 976 F.3d 228, 235 (2d
Cir. 2020); United States v. McCoy, 981 F.3d 271, 282 (4th Cir.
2020); United States v. Shkambi, 993 F.3d 388, 393 (5th Cir.
2021); United States v. Elias, 984 F.3d 516, 519–20 (6th Cir.
2021); United States v. Gunn, 980 F.3d 1178, 1180–81 (7th
Cir. 2020); United States v. Aruda, 993 F.3d 797, 802 (9th Cir.
2021); United States v. McGee, 992 F.3d 1035, 1050 (10th Cir.
2021); United States v. Long, 997 F.3d 342, 355 (D.C. Cir.
2021). But see United States v. Bryant, 996 F.3d 1243, 1247–
48 (11th Cir. 2021).




4
   Under the compassionate-release statute, all sentence
reductions must be “consistent with applicable policy
statements issued by the Sentencing Commission.” 18 U.S.C.
§ 3582(c)(1)(A). More specifically, Congress has directed the
Sentencing Commission to issue general policy statements
“describ[ing] what should be considered extraordinary and
compelling reasons for sentence reduction, including the
criteria to be applied and a list of specific examples.” 28 U.S.C.
§ 994(t). But the Commission has not yet promulgated a post–
First Step Act policy statement describing what should be
extraordinary and compelling in the context of prisoner-
initiated motions. Though vexing, that temporary anomaly
does not authorize this Court to effectively update the
Commission’s extant policy statement by ignoring the pre-First
Step Act language relating to Bureau-initiated motions. See
United States v. Long, 997 F.3d 342, 358 (D.C. Cir. 2021).




                                8
                                B

        That leads us to the second issue: whether, in
interpreting and applying the phrase “extraordinary and
compelling reasons,” the District Court erred. We conclude
that it did not.

                                1

        To start, the District Court did not err when it consulted
the text, dictionary definitions, and the policy statement to
form a working definition of “extraordinary and compelling
reasons.” Given that the compassionate-release statute does not
define “extraordinary and compelling reasons,” the court
looked to those resources to give shape to the otherwise
amorphous phrase. That was not error. “We look to dictionary
definitions to determine the ordinary meaning of a word . . .
with reference to its statutory text.” Bonkowski v. Oberg Indus.,
Inc., 787 F.3d 190, 200 (3d Cir. 2015). And courts may
consider an extrinsic source like the policy statement if, like
here, it “shed[s] a reliable light on the enacting Legislature’s
understanding of [an] otherwise ambiguous term[].” Exxon
Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 568
(2005).

       But Andrews claims that, because the policy statement
is not binding on prisoner-initiated motions, the court had no
business looking to it for guidance on the meaning of
“extraordinary and compelling reasons.” We disagree. The
court correctly recognized that although the policy statement is
no longer binding, it still sheds light on the meaning of
extraordinary and compelling reasons. “It is a commonplace of
statutory interpretation that ‘Congress legislates against the
backdrop of existing law.’” Parker Drilling Mgmt. Servs., Ltd.




                                9
v. Newton, 139 S. Ct. 1881, 1890 (2019) (quoting McQuiggin
v. Perkins, 569 U.S. 383, 398 n.3 (2013)). Because Congress
reenacted the compassionate-release statute without any
alterations to the phrase “extraordinary and compelling
reasons,” it was reasonable for the court to conclude that the
phrase largely retained the meaning it had under the previous
version of the statute. See United States v. Johnson, 948 F.3d
612, 619 (3d Cir. 2020); see also Antonin Scalia & Brian A.
Garner, Reading Law: The Interpretation of Legal Texts 322
(2012) (“The clearest application of the prior-construction
canon occurs with reenactments: If a word or phrase . . . has
been given a uniform interpretation by inferior courts or the
responsible agency, a later version of that act perpetuating the
wording is presumed to carry forward that interpretation.”).

        Moreover, the District Court looked to the policy
statement’s descriptions of extraordinary and compelling
circumstances as a guide, not as an ultimate binding authority.
See Andrews, 480 F. Supp. 3d at 682–84. That is not error. The
policy statement’s descriptions of extraordinary and
compelling circumstances can “guide discretion without being
conclusive.” Gunn, 980 F.3d at 1180. In arriving at that
conclusion, we again align with the reasoning of the majority
of our sister circuits that have considered the issue. See McCoy,
981 F.3d at 282 n.7; United States v. Tomes, 990 F.3d 500, 503
n.1 (6th Cir. 2021); Gunn, 980 F.3d at 1180; Aruda, 993 F.3d
at 802. But see Shkambi, 993 F.3d at 392.

                               2

        The District Court also did not err when it concluded
that the duration of Andrews’s sentence and the nonretroactive
changes to mandatory minimums could not be extraordinary
and compelling reasons warranting sentence reduction.




                               10
        We begin with the length of Andrews’s sentence. The
duration of a lawfully imposed sentence does not create an
extraordinary or compelling circumstance. “[T]here is nothing
‘extraordinary’ about leaving untouched the exact penalties
that Congress prescribed and that a district court imposed for
particular violations of a statute.” United States v. Thacker, 4
F.4th 569, 574 (7th Cir. 2021). “Indeed, the imposition of a
sentence that was not only permissible but statutorily required
at the time is neither an extraordinary nor a compelling reason
to now reduce that same sentence.” United States v. Maumau,
993 F.3d 821, 838 (10th Cir. 2021) (Tymkovich, C.J.,
concurring). Moreover, considering the length of a statutorily
mandated sentence as a reason for modifying a sentence would
infringe on Congress’s authority to set penalties. See Gore v.
United States, 357 U.S. 386, 393 (1958) (“Whatever views
may be entertained regarding severity of punishment, whether
one believes in its efficacy or its futility, these are peculiarly
questions of legislative policy.” (citation omitted)).

       The nonretroactive changes to the § 924(c) mandatory
minimums also cannot be a basis for compassionate release. In
passing the First Step Act, Congress specifically decided that
the changes to the § 924(c) mandatory minimums would not
apply to people who had already been sentenced. See First Step
Act § 403(b). That is conventional: “[I]n federal sentencing the
ordinary practice is to apply new penalties to defendants not
yet sentenced, while withholding that change from defendants
already sentenced.” Dorsey v. United States, 567 U.S. 260, 280
(2012). “What the Supreme Court views as the ‘ordinary
practice’ cannot also be an ‘extraordinary and compelling
reason’ to deviate from that practice.” United States v. Wills,
997 F.3d 685, 688 (6th Cir. 2021). Interpreting the First Step
Act, we must “bear[] in mind the fundamental canon of




                               11
statutory construction that the words of a statute must be read
in their context and with a view to their place in the overall
statutory scheme.” Util. Air Regul. Grp. v. EPA, 573 U.S. 302,
320 (2014) (internal quotation marks omitted) (quoting FDA v.
Brown & Williamson Tobacco Corp., 529 U.S. 120, 133
(2000)). And when interpreting statutes, we work to “fit, if
possible, all parts” into a “harmonious whole.” Brown &
Williamson, 529 U.S. at 133 (internal quotation marks omitted)
(quoting FTC v. Mandel Bros., Inc., 359 U.S. 385, 389 (1959)).
Thus, we will not construe Congress’s nonretroactivity
directive as simultaneously creating an extraordinary and
compelling reason for early release. Such an interpretation
would sow conflict within the statute. See United States v.
Jarvis, 999 F.3d 442, 444 (6th Cir. 2021) (“Why would the
same Congress that specifically decided to make these
sentencing reductions non-retroactive in 2018 somehow mean
to use a general sentencing statute from 1984 to unscramble
that approach?”).

       We join the Sixth and Seventh Circuits in reaching this
conclusion. See Jarvis, 999 F.3d at 444–46; Thacker, 4 F.4th
at 576; see also United States v. Loggins, 966 F.3d 891, 892–
93 (8th Cir. 2020) (district court did not misstate the law in
finding “that a non-retroactive change in law did not support a
finding of extraordinary or compelling reasons for release”).
But see McGee, 992 F.3d at 1048 (a nonretroactive change to
mandatory minimums cannot, by itself, create extraordinary
and compelling circumstances; but nonretroactive changes
may be paired with other unique circumstances to create
extraordinary and compelling reasons warranting a sentence
reduction); McCoy, 981 F.3d at 286 (nonretroactive changes to
mandatory minimums may create extraordinary and
compelling circumstances). But in holding that the statutorily




                              12
required sentence or Congress’s nonretroactive sentencing
reductions are not extraordinary and compelling reasons for
purposes of § 3582(c)(1)(A), we are not saying that they are
always irrelevant to the sentence-reduction inquiry. If a
prisoner successfully shows extraordinary and compelling
circumstances, the current sentencing landscape may be a
legitimate consideration for courts at the next step of the
analysis when they weigh the § 3553(a) factors. See Jarvis, 999
F.3d at 445; Thacker, 4 F.4th at 575–76.

                               C

        Finally, we consider whether the District Court abused
its discretion in determining that Andrews’s four remaining
reasons fell short of the extraordinary-and-compelling
requirement. Because the court carefully considered the
remaining reasons and arrived at a reasoned result, we
conclude that the court operated well within its discretion.

        The court recognized that Andrews was arrested at a
relatively young age and that, since that time, he has taken
great strides in his rehabilitation—he regularly attends church,
he’s had a clean disciplinary record in prison since 2013, and
he helped develop a charitable program to benefit the Salvation
Army. Andrews, 480 F. Supp. 3d at 687. But the court ruled
that Andrews’s other two proposed reasons—the government’s
decision to charge him with thirteen firearm counts and his
susceptibility to COVID-19—weighed against him because he
presented no facts showing that prosecutors abused their
discretion and he provided insufficient details about his
susceptibility to COVID-19. Id. at 686. The court then
explained that, although Andrews’s age and rehabilitation
could both be viewed as extraordinary, those reasons by
themselves were insufficiently compelling to warrant a




                              13
reduced sentence. Id. at 687–88. Thus, the court denied
Andrews’s motion for compassionate release. Id. at 688.

       Courts wield considerable discretion in compassionate-
release cases, and we will not disturb a court’s determination
unless we are left with a “definite and firm conviction that [it]
committed a clear error of judgment in the conclusion it
reached upon a weighing of the relevant factors.” Pawlowski,
967 F.3d at 330 (alteration in original) (internal quotation
marks omitted) (quoting Oddi, 234 F.3d at 146). We discern no
clear error of judgment here.

                        *      *       *

       For the reasons stated, we will affirm the District
Court’s order denying Andrews’s motion for compassionate
release.




                               14